Name: Commission Regulation (EC) No 1528/94 of 29 June 1994 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/68 Official Journal of the European Communities 30 . 6. 94 COMMISSION REGULATION (EC) No 1528/94 of 29 June 1994 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 544/93 (4), and in particular Article 1 2 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as amended by Regulation (EC) No 3528/93 (6), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EC) No 121 1 /94 Q, as last amended by Regulation (EC) No 1499/94 (8) ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (9), as last amended by Regulation (EEC) No 1 740/78 (10), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (") as fixed in the Annex to amended Regulation (EC) No 1211 /94 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 30 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. O OJ No L 133, 28 . 5 . 1994, p . 30. (8) OJ No L 161 , 29. 6 . 1994, p . 30. (') OJ No L 168 , 25. 6 . 1974, p . 7. H OJ No L 202, 26. 7 . 1978 , p . 8 . (") OJ No L 155, 26. 6 . 1993 , p . 29. (3) OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 154, 25. 6 . 1993, p. 5. O OJ No L 387, 31 . 12. 1992, p. 1 . (6) OJ No L 320, 22. 12. 1993, p. 32 . 30 . 6. 94 Official Journal of the European Communities No L 162/69 ANNEX to the Commission Regulation of 29 June 1994 altering the import levies on products processed from cereals and rice (ECU/ tonne) Import levies f) CN code ACP Third countries(other than ACP) 110220 10 189,22 195,26 1102 20 90 107,22 110,24 1102 13 10 189,22 195,26 1103 13 90 107,22 110,24 1103 29 40 189,22 195,26 11041950 189,22 195,26 1104 23 10 168,19 171,21 1104 23 30 168,19 171,21 1104 23 90 107,22 110,24 1104 30 90 78,84 84,88 1106 20 90 165,61 f) 189,79 1108 1200 169,24 189,79 1108 1300 169,24 1 89,79(0 1108 1400 84,62 189,79 1108 1990 84,62 (2) 189,79 1702 30 51 220,75 317,47 1702 30 59 169,24 235,73 1702 30 91 220,75 317,47 1702 30 99 169,24 235,73 1702 40 90 169,24 235,73 1702 90 50 169,24 235,73 1702 90 75 231,26 327,98 1702 90 79 160,83 227,32 2106 90 55 169,24 235,73 2303 10 11 210,24 391,58 (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 . 0 Pursuant to amended Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 1300 is reduced by 50% within the limit of a fixed quantity of 5000 tonnes. 0 No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC.